Ellison, J.
The plaintiff filed her petition in the circuit court of Boone county, at the February term thereof, 1892, alleging that she was in possession of a certain tract of land therein described, and was the owner of an estate of inheritance in said lands; that she was credibly informed and believed that the defendants made some claim thereto adverse to the petitioner, and praying that they be summoned to show cause why they should not bring an action to try their alleged title, if any.
Upon the filing of the petition, the court made an order requiring the defendants to appear at the next term to show cause why they should not bring an action to try their alleged title, etc. This.orderwas duly served upon the defendants. At the June term they appeared and filed their answer, admitting that plaintiff was in possession of the land, but denying that she was the owner of an estate of inheritance therein. The answer then states that the plaintiff has an estate for and during her natural life only, and that she is entitled to the possession thereof as such life-tenant; that the defendants are the owners of and claim an interest in said land, subject to the plaintiff’s life-estate therein. The answer further states that the defendants do not assert or claim any present right to the possession to the land, but that their claim of title is to the remainder after the expiration of plaintiff’s life-estate; that the plaintiff has done nothing to interfere with the *222rights of these defendants in and to said lands, and she is now entitled to the possession thereof, but that the defendants set up and claim an interest in said land subject to plaintiff’s life-estate. Defendants further say that they should not be required to bring an action against the plaintiff, and ask to be discharged with costs.
The case was submitted to the court upon the pleadings, and judgment was entered for defendants. The plaintiff afterwards filed a motion for a new trial, which was sustained. The cause was then again submitted to the court upon the petition and answer, and the court rendered a decree requiring the defendants to bring an action to try their title within sixty days after the term. The defendants have sued out a writ of error and brought the case to this court. The last judgment of the trial court requiring defendants to bring an action to try title under the state of case disclosed by the answer was wrong, as is determined in Webb v. Donaldson, 60 Mo. 394.
The judgment will be reversed.
All concur.